Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 08/11/2022 for response of the office action mailed on 05/23/2022. The claims 1-8, 12-19 and 23-30 have been amended.  No claim has been cancelled. No new claim has been added. Therefore, claims 1-30 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 08/11/2022, with respect to “Control signaling for beam update and reference signals” have been considered but are moot. 
Previously used reference of “Enhancements on Multi-beam Operation” (3GPP TSG RAN WG1 #103-e, R1-2009141, Enhancements on Multi-beam Operation, Spreadtrum Communications, henceforth “Spreadtrum”) is replaced with Wang et al. (US 20220149922, henceforth “Wang”).
Regarding claim 1
The applicant’s arguments assert that the Noh et al. (US 20170047976, henceforth “Noh”) does not teach  "receiving a control message that indicates an updated beam to use for communicating with a network entity and a set of reference signals associated with the updated beam," see Applicant’s remarks/arguments pages [08]-[12]. The examiner respectfully disagrees with that augment. Please note that Spreadtrum is replaced with Wang et al. (US 20220149922). 
 Applicant’s specification stated as follows:
“FIG. 2 illustrates an example of a wireless communications system 200 that supports control signaling for beam update and reference signals in accordance with aspects of the present disclosure”, [0081].
“As discussed with reference to FIG. 2, the UE 115-a may receive a control message 205 from the base station 105-a. The control message 205 may include a first indication 210 for updating a beam for communicating with the base station 105-a to a beam 220-a. For example, the first indication 210 may indicate an update from a beam 220-b to the beam 220-a”, [0082]. 
Noh et al. (US 20170047976) teaches as shown in FIG. 13, a flowchart illustrating an eNB operation of a method, [0106]. At step 1330, the eNB can select a beam for the UE at step 1330. The beam can be used for transmitting a BF-CSI-RS. The eNB can select a beam for BF-CSI-RS based on the BF-CSI-RS information… As a result of the beamforming update, the beam in use can be changed or maintained, [0111]. At step 1340, the eNB can transmit a CSI-RS to the UE. The CSI-RS can include a BF-CSI-RS. The BF-CSI-RS can be transmitted with the beam selected at the previous step… it can be possible to indicate a beamforming update by DCI, [0113]. FIG. 14 is a flowchart illustrating a UE operation of a method according to an embodiment of the present invention. At step 1410, the UE can receive CSI configuration information from the eNB. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information.… The CSI configuration information can include the reporting mode indicating information contained in the CSI, resource to be used, and transmission periodicity, see [0117]-[0120].
Wang et al. (US 20220149922) teaches as shown FIG. 7 at step 702, the cellular base station may configure the wireless device with candidate transmit beam reference signal resources. In some instances, this may include providing a list (or multiple lists) of candidate transmit beam reference signal resources. As one possibility, each such list may include only one type of reference signal resources (e.g., only SSB resources, or only CSI-RS resources). In such a scenario, the cellular base station may be able to indicate to the wireless device which list to use to perform new transmit beam identification, see [0131]. The identified new transmit beam is the updated beam. In 704, the wireless device may perform measurements on the candidate transmit beam reference signal resources, see [0133]. In 706, the wireless device may report on the identified transmit beam(s). This may include providing an indication of the identified transmit beam(s) that is configured to support the cellular base station being able to determine the candidate transmit beam reference signal resource associated with the identified transmit beam, including the type of reference signal of that candidate transmit beam reference signal resource, see [0134].
So the combination of Noh et al. (US 20170047976) and Wang et al. (US 20220149922) teach the above limitations.
As the combination of Noh et al. (US 20170047976) and Wang et al. (US 20220149922) teach all the claim limitations of claim 1, claim 1 is rejected.
Regarding claims 12, 23 and 28, the claims contain similar features as recited in claim 1, thus are rejected for the same reason for claim 1.
Regarding claims 2-11, 13-22, 24-27 and 29-30, these claims depend from claims 1, 12. 23 and 28 respectively, and thus are rejected for the same reason claims 1, 12. 23 and 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8-15, 18-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 20170047976, henceforth “Noh”) and in view of Wang et al. (US 20220149922, henceforth “Wang”).
Examiner’s note: in what follows, references are drawn to Noh unless otherwise mentioned.
Regarding claim 1, Noh teaches a method for wireless communication at a user equipment (UE) (FIGS. 14, 16), comprising: 
receiving a control message that indicates  (FIG. 13, a flowchart illustrating an eNB operation of a method, [0106]. At step 1330, the eNB can select a beam for the UE at step 1330. The beam can be used for transmitting a BF-CSI-RS. The eNB can select a beam for BF-CSI-RS based on the BF-CSI-RS information… As a result of the beamforming update, the beam in use can be changed or maintained, [0111]. At step 1340, the eNB can transmit a CSI-RS to the UE. The CSI-RS can include a BF-CSI-RS. The BF-CSI-RS can be transmitted with the beam selected at the previous step… it can be possible to indicate a beamforming update by DCI, [0113]. FIG. 14 is a flowchart illustrating a UE operation of a method according to an embodiment of the present invention. At step 1410, the UE can receive CSI configuration information from the eNB. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information.… The CSI configuration information can include the reporting mode indicating information contained in the CSI, resource to be used, and transmission periodicity, see [0117]-[0120]. The missing/crossed out limitations will be discussed in view of Wang.);
measuring the set of reference signals using the updated beam in accordance with the control message (FIG. 14 at step 1430, the UE measures the channel state between the UE and eNB based on the CSI-RS. The CSI-RS can include non-precoding CSI-RS and BF-CSI-RS. The BF-CSI-RS can be transmitted with the beam determined based on the information for BF-CSI-RS, the information being transmitted from the UE to the eNB at step 1420, see [0122].); and
communicating with the network entity  (FIG. 14 at step 1450, the UE transmits the CSI to the eNB. The CSI transmitted to the eNB can be used for scheduling the UE, see [0125]. FIG. 13 at step 1330, the eNB can select a beam for the UE at step 1330…if there is a BF-CSI-RS selected already, the UE can perform a beamforming update with the selected beam, see [0111]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Noh is silent about the aforementioned missing/crossed limitations of: (1) receiving a control message that indicates an updated beam to use for communicating with a network entity and a set of reference signals associated with the updated beam, (2) communicating with the network entity using the updated beam based at least in part on measuring the set of reference signals. 
 However, Wang discloses, in analogous art, the missing/crossed limitations comprising: (1) receiving a control message that indicates an updated beam to use for communicating with a network entity and a set of reference signals associated with the updated beam, (2) communicating with the network entity using the updated beam based at least in part on measuring the set of reference signals (For 1 and 2: FIG. 7 at step 702, the cellular base station may configure the wireless device with candidate transmit beam reference signal resources. In some instances, this may include providing a list (or multiple lists) of candidate transmit beam reference signal resources. As one possibility, each such list may include only one type of reference signal resources (e.g., only SSB resources, or only CSI-RS resources). In such a scenario, the cellular base station may be able to indicate to the wireless device which list to use to perform new transmit beam identification, see [0131]. The identified new transmit beam is the updated beam. In 704, the wireless device may perform measurements on the candidate transmit beam reference signal resources, see [0133]. In 706, the wireless device may report on the identified transmit beam(s). This may include providing an indication of the identified transmit beam(s) that is configured to support the cellular base station being able to determine the candidate transmit beam reference signal resource associated with the identified transmit beam, including the type of reference signal of that candidate transmit beam reference signal resource, see [0134].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noh’s method/device by adding the teachings of Wang in order to make a more effective method/device by utilizing beamforming techniques to improve the effective transmission range and power of transmitted signals. In order to support such beamforming based cellular communication, it may be important to perform beam management to select and maintain a good beam (or multiple beams) for performing cellular communication between a wireless device and a cellular base station (e.g., and potentially for each configured and active component carrier), see Wang [0124].
Regarding claim 12, Noh teaches a method for wireless communication at a network entity (FIGS. 13, 14, 15), comprising: 
transmitting a control message  that indicates  (FIG. 13 is a flowchart illustrating an eNB operation of a method according to an embodiment of the present invention, see [0106]. At step 1310, the eNB can configure CSI-RS and transmit CSI-RS configuration information to the UE, see [0107]. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information, see [0108]. At step 1330, the eNB can select a beam for the UE, see [0111]. The missing/crossed out limitations will be discussed in view of Wang.);
transmitting the set of reference signals using the updated beam in accordance with the control message (FIG. 13 at step 1340, the eNB can transmit a CSI-RS to the UE… The eNB can transmit a CSI-RS to the UE at step 1340. The CSI-RS can include a BF-CSI-RS. The BF-CSI-RS can be transmitted with the beam selected at the previous step. According to an embodiment of the present invention, it can be possible to indicate a beamforming update by DCI, [0113].); and
communicating with the UE using  (FIG. 13 at step 1350, the eNB can receive the CSI transmitted by the UE at step 1350. The CSI can be the CSI obtained based on the BF-CSI-RS transmitted by the eNB. The eNB can schedule the UE based on the CSI report received from the UE, see [0115]. FIG. 14 at step 1450, the UE transmits the CSI to the eNB. The CSI transmitted to the eNB can be used for scheduling the UE, see [0125]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Noh is silent about the aforementioned missing/crossed limitations of: (1) transmitting a control message  that indicates an updated beam to use for communicating with a user equipment (UE) and a set of reference signals associated with the updated beam, (2) communicating with the UE using the  updated beam based at least in part on transmitting the set of reference signals. 
 However, Wang discloses, in analogous art, the missing/crossed limitations comprising: (1) transmitting a control message  that indicates an updated beam to use for communicating with a user equipment (UE) and a set of reference signals associated with the updated beam, (2) communicating with the UE using the  updated beam based at least in part on transmitting the set of reference signals (For 1 and 2: FIG. 7 at step 702, the cellular base station may configure the wireless device with candidate transmit beam reference signal resources. In some instances, this may include providing a list (or multiple lists) of candidate transmit beam reference signal resources. As one possibility, each such list may include only one type of reference signal resources (e.g., only SSB resources, or only CSI-RS resources). In such a scenario, the cellular base station may be able to indicate to the wireless device which list to use to perform new transmit beam identification, see [0131]. The identified new transmit beam is the updated beam. In 704, the wireless device may perform measurements on the candidate transmit beam reference signal resources, see [0133]. In 706, the wireless device may report on the identified transmit beam(s). This may include providing an indication of the identified transmit beam(s) that is configured to support the cellular base station being able to determine the candidate transmit beam reference signal resource associated with the identified transmit beam, including the type of reference signal of that candidate transmit beam reference signal resource, see [0134].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noh’s method/device by adding the teachings of Wang in order to make a more effective method/device by utilizing beamforming techniques to improve the effective transmission range and power of transmitted signals. In order to support such beamforming based cellular communication, it may be important to perform beam management to select and maintain a good beam (or multiple beams) for performing cellular communication between a wireless device and a cellular base station (e.g., and potentially for each configured and active component carrier), see Wang [0124].
Regarding claim 23, Noh teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (FIG. 16 item 1630); 
 (The missing/crossed out limitations will be discussed in view of Wang); and 
(The missing/crossed out limitations will be discussed in view of Wang.): 
receive a control message that indicates  (FIG. 13, a flowchart illustrating an eNB operation of a method, [0106]. At step 1330, the eNB can select a beam for the UE at step 1330. The beam can be used for transmitting a BF-CSI-RS. The eNB can select a beam for BF-CSI-RS based on the BF-CSI-RS information… As a result of the beamforming update, the beam in use can be changed or maintained, [0111]. At step 1340, the eNB can transmit a CSI-RS to the UE. The CSI-RS can include a BF-CSI-RS. The BF-CSI-RS can be transmitted with the beam selected at the previous step… it can be possible to indicate a beamforming update by DCI, [0113]. FIG. 14 is a flowchart illustrating a UE operation of a method according to an embodiment of the present invention. At step 1410, the UE can receive CSI configuration information from the eNB. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information.… The CSI configuration information can include the reporting mode indicating information contained in the CSI, resource to be used, and transmission periodicity, see [0117]-[0120]. The missing/crossed out limitations will be discussed in view of Wang.);
measure the set of reference signals using the updated beam in accordance with the control message (FIG. 14 at step 1430, the UE measures the channel state between the UE and eNB based on the CSI-RS. The CSI-RS can include non-precoding CSI-RS and BF-CSI-RS. The BF-CSI-RS can be transmitted with the beam determined based on the information for BF-CSI-RS, the information being transmitted from the UE to the eNB at step 1420, see [0122].); and
communicate with the network entity  (FIG. 14 at step 1450, the UE transmits the CSI to the eNB. The CSI transmitted to the eNB can be used for scheduling the UE, see [0125]. FIG. 13 at step 1330, the eNB can select a beam for the UE at step 1330…if there is a BF-CSI-RS selected already, the UE can perform a beamforming update with the selected beam, see [0111]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Noh is silent about the aforementioned missing/crossed limitations of: (1) memory coupled with the processor, (2) instructions stored in the memory and executable by the processor to cause the apparatus to, (3) receive a control message that indicates an updated beam to use for communicating with a network entity and a set of reference signals associated with the updated beam, (4) communicate with the network entity using the updated beam based at least in part on measuring the set of reference signals. 
 However, Wang discloses, in analogous art, the missing/crossed limitations comprising: (1) memory coupled with the processor (FIG. 24 processors 2410, memory 2440), (2) instructions stored in the memory and executable by the processor to cause the apparatus to (FIG. 24 is a block diagram illustrating components, according to some example embodiments, able to read instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium) and perform any one or more of the methodologies discussed herein. Specifically, FIG. 24 shows a diagrammatic representation of hardware resources 2400 including one or more processors (or processor cores) 2410, one or more memory/storage devices 2420, and one or more communication resources 2430, each of which may be communicatively coupled via a bus 2440, see [0426]), (3) receive a control message that indicates an updated beam to use for communicating with a network entity and a set of reference signals associated with the updated beam, (4) communicate with the network entity using the updated beam based at least in part on measuring the set of reference signals (For 3 and 4: FIG. 7 at step 702, the cellular base station may configure the wireless device with candidate transmit beam reference signal resources. In some instances, this may include providing a list (or multiple lists) of candidate transmit beam reference signal resources. As one possibility, each such list may include only one type of reference signal resources (e.g., only SSB resources, or only CSI-RS resources). In such a scenario, the cellular base station may be able to indicate to the wireless device which list to use to perform new transmit beam identification, see [0131]. The identified new transmit beam is the updated beam. In 704, the wireless device may perform measurements on the candidate transmit beam reference signal resources, see [0133]. In 706, the wireless device may report on the identified transmit beam(s). This may include providing an indication of the identified transmit beam(s) that is configured to support the cellular base station being able to determine the candidate transmit beam reference signal resource associated with the identified transmit beam, including the type of reference signal of that candidate transmit beam reference signal resource, see [0134].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noh’s method/device by adding the teachings of Wang in order to make a more effective method/device by utilizing beamforming techniques to improve the effective transmission range and power of transmitted signals. In order to support such beamforming based cellular communication, it may be important to perform beam management to select and maintain a good beam (or multiple beams) for performing cellular communication between a wireless device and a cellular base station (e.g., and potentially for each configured and active component carrier), see Wang [0124].
Regarding claim 28, Noh teaches an apparatus for wireless communication at a base station, comprising: 
a processor (FIG. 15 item 1530);
  (The missing/crossed out limitations will be discussed in view of Wang); and 
(The missing/crossed out limitations will be discussed in view of Wang.): 
transmit a control message  that indicates  (FIG. 13 is a flowchart illustrating an eNB operation of a method according to an embodiment of the present invention, see [0106]. At step 1310, the eNB can configure CSI-RS and transmit CSI-RS configuration information to the UE, see [0107]. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information, see [0108]. At step 1330, the eNB can select a beam for the UE, see [0111]. The missing/crossed out limitations will be discussed in view of Wang.);
transmit the set of reference signals using the updated beam in accordance with the control message (FIG. 13 at step 1340, the eNB can transmit a CSI-RS to the UE… The eNB can transmit a CSI-RS to the UE at step 1340. The CSI-RS can include a BF-CSI-RS. The BF-CSI-RS can be transmitted with the beam selected at the previous step. According to an embodiment of the present invention, it can be possible to indicate a beamforming update by DCI, [0113].); and
communicate with the UE using  (FIG. 13 at step 1350, the eNB can receive the CSI transmitted by the UE at step 1350. The CSI can be the CSI obtained based on the BF-CSI-RS transmitted by the eNB. The eNB can schedule the UE based on the CSI report received from the UE, see [0115]. FIG. 14 at step 1450, the UE transmits the CSI to the eNB. The CSI transmitted to the eNB can be used for scheduling the UE, see [0125]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Noh is silent about the aforementioned missing/crossed limitations of: (1) memory coupled with the processor, (2) instructions stored in the memory and executable by the processor to cause the apparatus to, (3) transmit a control message  that indicates an updated beam to use for communicating with a user equipment (UE) and a set of reference signals associated with the updated beam, (4) communicate with the UE using the  updated beam based at least in part on transmitting the set of reference signals. 
 However, Wang discloses, in analogous art, the missing/crossed limitations comprising: (1) memory coupled with the processor (FIG. 24 processors 2410, memory 2440), (2) instructions stored in the memory and executable by the processor to cause the apparatus to (FIG. 24 is a block diagram illustrating components, according to some example embodiments, able to read instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium) and perform any one or more of the methodologies discussed herein. Specifically, FIG. 24 shows a diagrammatic representation of hardware resources 2400 including one or more processors (or processor cores) 2410, one or more memory/storage devices 2420, and one or more communication resources 2430, each of which may be communicatively coupled via a bus 2440, see [0426]), (3) transmit a control message  that indicates an updated beam to use for communicating with a user equipment (UE) and a set of reference signals associated with the updated beam, (4) communicate with the UE using the  updated beam based at least in part on transmitting the set of reference signals (For 3 and 4: FIG. 7 at step 702, the cellular base station may configure the wireless device with candidate transmit beam reference signal resources. In some instances, this may include providing a list (or multiple lists) of candidate transmit beam reference signal resources. As one possibility, each such list may include only one type of reference signal resources (e.g., only SSB resources, or only CSI-RS resources). In such a scenario, the cellular base station may be able to indicate to the wireless device which list to use to perform new transmit beam identification, see [0131]. The identified new transmit beam is the updated beam. In 704, the wireless device may perform measurements on the candidate transmit beam reference signal resources, see [0133]. In 706, the wireless device may report on the identified transmit beam(s). This may include providing an indication of the identified transmit beam(s) that is configured to support the cellular base station being able to determine the candidate transmit beam reference signal resource associated with the identified transmit beam, including the type of reference signal of that candidate transmit beam reference signal resource, see [0134].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noh’s method/device by adding the teachings of Wang in order to make a more effective method/device by utilizing beamforming techniques to improve the effective transmission range and power of transmitted signals. In order to support such beamforming based cellular communication, it may be important to perform beam management to select and maintain a good beam (or multiple beams) for performing cellular communication between a wireless device and a cellular base station (e.g., and potentially for each configured and active component carrier), see Wang [0124].
  Regarding claims 2, 13, 24 and 29, Noh and Wang teach all the claim limitations of claims 1, 12, 23, 28 respectively; and Noh further teaches wherein receiving the control message comprises: identifying a format of the control message for jointly indicating the updated beam and the set of reference signals (The eNB can perform a beamforming update in the subframe 1221. As a result of the beamforming update, the beamforming configuration for the UE can be changed or maintained. The UE can receive the CSI-RS in the subframe 1221. The UE can check DCI to determine whether the subframe 1221 is designated for a beamforming update or measurement restriction, see [0102]. FIG. 14 is a flowchart illustrating a UE operation of a method according to an embodiment of the present invention. At step 1410, the UE can receive CSI configuration information from the eNB. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information.… The CSI configuration information can include the reporting mode indicating information contained in the CSI, resource to be used, and transmission periodicity, see [0117]-[0120]. FIG. 13 at step 1330, the eNB can select a beam for the UE, see [0111]. At step 1340, the eNB can transmit a CSI-RS to the UE… it can be possible to indicate a beamforming update by DCI, [0113].).
Regarding claims 3, 14, 25, and 30, Noh and Wang teach all the claim limitations of claims 1, 12, 23, 28 respectively; and Noh further teaches wherein receiving the control message comprises:
identifying a format of the control message for scheduling uplink or downlink communications, wherein at least a portion of the control message jointly indicate updating the updated beam and the set of reference signals (In the LTE system, the eNB transmits downlink or uplink data scheduling information to the UE using the Downlink Control Information (DCI). The DCI is classified into a plurality of formats to indicate whether the DCI includes uplink data scheduling information (UL grant) or downlink data scheduling information (DL grant), whether the control information size is compact, whether spatial multiplexing is applied, and whether the DCI is a power control DCI. In an embodiment of the present invention, it can be possible to indicate a beamforming update or measurement restriction using the DCI format, see [0096]. FIG. 12 shows a DCI format-based measurement restriction or a beamforming update indication method. The eNB can perform a beamforming update in the subframe 1221. As a result of the beamforming update, the beamforming configuration for the UE can be changed or maintained. The UE can receive the CSI-RS in the subframe 1221. The UE can check DCI to determine whether the subframe 1221 is designated for a beamforming update or measurement restriction. The method according to the embodiment of FIG. 12 gives a degree of freedom for change of beamforming configuration to the eNB because the beamforming update can occur in any subframe, see [0097]-[0104]. FIG. 14 is a flowchart illustrating a UE operation of a method according to an embodiment of the present invention. At step 1410, the UE can receive CSI configuration information from the eNB. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information.… The CSI configuration information can include the reporting mode indicating information contained in the CSI, resource to be used, and transmission periodicity, see [0117]-[0120]. FIG. 13 at step 1330, the eNB can select a beam for the UE, see [0111]. At step 1340, the eNB can transmit a CSI-RS to the UE… it can be possible to indicate a beamforming update by DCI, [0113].).
 Regarding claims 4 and 26, Noh and Wang teach all the claim limitations of claims 1 and 23 respectively; and Noh further teaches further comprising: 
determining a set of resources (FIG. 12, the measurement window of the UE corresponds to a duration including 3 CSI-RS subframes, and it is assumed that a beamforming update occurs at the fourth CSI-RS subframe 1222 of the eNB. That is, the CSI-RSs 1211, 1213, and 1215 are transmitted in the first beamforming configuration (BF1); and, after the beamforming update, the CSI-RSs 1221 and 1223 are transmitted in the second beamforming configuration (BF2), see [0099].  FIG. 14 at step 1410, the UE can receive CSI configuration information from the eNB. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information.…The CSI configuration information can include the reporting mode indicating information contained in the CSI, resource to be used, and transmission periodicity, see [0117]-[0120]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Noh is silent about the aforementioned missing/crossed limitations of: (1) determining a set of resources to monitor the set of reference signals based at least in part on the control message. 
 However, Wang discloses, in analogous art, the missing/crossed limitations comprising: (1) determining a set of resources to monitor the set of reference signals based at least in part on the control message (FIG. 7 at step 702, the cellular base station may configure the wireless device with candidate transmit beam reference signal resources. In some instances, this may include providing a list (or multiple lists) of candidate transmit beam reference signal resources. As one possibility, each such list may include only one type of reference signal resources (e.g., only SSB resources, or only CSI-RS resources). In such a scenario, the cellular base station may be able to indicate to the wireless device which list to use to perform new transmit beam identification, see [0131]. The UE can be provided with a control resource set through a link to a search space set provided by a higher layer parameter recoverySearchSpaceId, for monitoring PDCCH in the control resource set, see [0215]… the UE may monitor PDCCH in a search space set provided by higher layer parameter recoverySearchSpaceId for detection of a DCI format…, see [0216].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noh’s method/device by adding the teachings of Wang in order to make a more effective method/device by utilizing beamforming techniques to improve the effective transmission range and power of transmitted signals. In order to support such beamforming based cellular communication, it may be important to perform beam management to select and maintain a good beam (or multiple beams) for performing cellular communication between a wireless device and a cellular base station (e.g., and potentially for each configured and active component carrier), see Wang [0124].
Regarding claims 7 and 18, Noh and Wang teach all the claim limitations of claims 1 and 12 respectively; and Noh further teaches further comprising: 
determining, based at least in part on control message, a duration between a transmission of a feedback message by the UE in response to the control message and a transmission of the set of reference signals by the network entity (FIG. 11 at step 1110, the UE receives an RRC message. The UE determines whether the measurement restriction is on at step 1120. The UE determines whether the measurement restriction is on based on the RRC message received at step 1110. The procedure goes to step 1130 or 1160 depending on the determination result at step 1120. If it is determined that the measurement restriction is on, the procedure goes to step 1130; if it is determined that the measurement restriction is off, the procedure goes to step 1160, see [0091]. At step 1160, the UE configures the measurement window in the same way as the legacy procedure without any restriction. At step 1140, the UE generates CSI based on the CSI-RS received during the measurement window configured at step 1130. The UE transmits CSI feedback to the eNB at step 1150, see [0092]. If it is determined that the measurement restriction is on, the procedure goes to step 1130. At step 1130, the UE configures the measurement window in consideration of the measurement restriction configuration, [0093].  At step 1140, the UE calculate the CSI based on the CSI-RSs received during the measurement window. At step 1150, the UE transmits the CSI to the eNB, [0094]. This technique is used for determining, based at least in part on the control message, a duration for using the updated beam with respect to the set of reference signals, wherein communicating with the network entity using the updated beam is based at least in part on the duration.).
Regarding claims 9 and 20, Noh and Wang teach all the claim limitations of claims 1 and 12; and Noh further teaches wherein the set of reference signals comprises a set of synchronization signal blocks (SSBs), a set of channel state information (CSI) reference signals (CSI-RSs), a set of tracking reference signals, or a combination thereof (FIG. 12 , the measurement window of the UE corresponds to a duration including 3 CSI-RS subframes, and it is assumed that a beamforming update occurs at the fourth CSI-RS subframe 1222 of the eNB. That is, the CSI-RSs 1211, 1213, and 1215 are transmitted in the first beamforming configuration (BF1); and, after the beamforming update, the CSI-RSs 1221 and 1223 are transmitted in the second beamforming configuration (BF2), see [0099]. Examiner’s note: Examiner addressed at least one option among the options.).
Regarding claims 10 and 21, Noh and Wang teach all the claim limitations of claims 1, 12 respectively; and Noh further teaches wherein the control message comprises a downlink control information (DCI) message (The eNB transmits downlink or uplink data scheduling information to the UE using the Downlink Control Information (DCI). The DCI is classified into a plurality of formats to indicate whether the DCI includes uplink data scheduling information (UL grant) or downlink data scheduling information (DL grant), whether the control information size is compact, whether spatial multiplexing is applied, and whether the DCI is a power control DCI, see [0096].).
Regarding claims 11 and 22, Noh and Wang teach all the claim limitations of claims 1, 12 respectively; and Noh further teaches wherein the control message comprises(FIG. 14 is a flowchart illustrating a UE operation of a method according to an embodiment of the present invention. At step 1410, the UE can receive CSI configuration information from the eNB. According to an embodiment, the configuration information can include a beamforming update or measurement restriction configuration information.… The CSI configuration information can include the reporting mode indicating information contained in the CSI, resource to be used, and transmission periodicity, see [0117]-[0120]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Noh is silent about the aforementioned missing/crossed limitations of: (1) the control message comprises a media access control (MAC) control element (MAC-CE).
However, Wang discloses, in analogous art, the missing/crossed limitations comprising: (1)  the control message comprises a media access control (MAC) control element (MAC-CE) (Embodiments may include mechanisms to deliver a MAC CE based BFRQ, and transmission schemes for transmitting a gNB response to the BFRQ, see [0148]. In some embodiments, the gNB may be able to configure multiple instances of a candidateBeamRSList, where each list can include either a group of SSB or a group of CSI-RS, and the corresponding list used for the UE to report new beam information can be indicated by DCI or MAC CE or RRC signaling, see [0151].). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noh’s method/device by adding the teachings of Wang in order to make a more effective method/device by utilizing beamforming techniques to improve the effective transmission range and power of transmitted signals. In order to support such beamforming based cellular communication, it may be important to perform beam management to select and maintain a good beam (or multiple beams) for performing cellular communication between a wireless device and a cellular base station (e.g., and potentially for each configured and active component carrier), see Wang [0124].
Regarding claims 8 and 19, Noh and Wang teach all the claim limitations of claims 1, 12 respectively; and Noh further teaches determining, based at least in part on the control message, a duration for using the updated beam with respect to the set of reference signals, wherein communicating with the  network entity using the updated beam is based at least in part on the duration (FIG. 4 is a diagram illustrating a beamforming update situation incurring problems in CSI-RS report that can be solved by the present invention, [0044]. The first CSI 430 corresponds to the measurement results of the CSI-RSs 411, 413, and 415 that are beamformed in the same direction. However, each of the second and third CSIs 440 and 450 corresponds to the measurement result of BF-CSI-RSs that are beamformed in different directions (BF1 and BF2), resulting in errors. That is, the second CSI 440 corresponds to the CSI-RSs 413 and 415 beamformed in the first beamforming configuration and the CSI-RS 421 beamformed in the second beamforming configuration; thus, the measurement report containing the measurement results on the differently beamformed RSs causes an error, [0046]. In order to avoid a measurement report error caused by beamforming update during the measurement window, it is necessary for the eNB to notify the UE of a beamforming update, [0047]. FIG. 5 is a diagram illustrating a measurement restriction in a beamforming update situation according to an embodiment of the present invention, [0049]. The eNB configures beamforming suitable for the UE. For example, the eNB can configure beamforming suitable for the UE based on the SRS or CSI transmitted by the UE. If a BF-CSI-RS generated based on the beamforming configuration is received, the UE measures the BF-CSI-RS. The UE configures a measurement window and performs a CSI report obtained by averaging the CSI-RSs received within the measurement window to Improve the CSI-RS measurement accuracy, [0050]. The measurement is equivalent to a duration. Accordingly, the UE has to know the information on the measurement restriction for accurate measurement window configuration. Embodiments of the present invention propose various methods for transmitting a measurement restriction indicator to a UE, [0054]. This technique is used for determining, based at least in part on the control message, a duration for using the updated beam with respect to the set of reference signals. Then the UE communicates with the  network entity (as shown in FIG. 14) using the updated beam is based at least in part on the duration.
Regarding claim 15, Noh and Wang teach all the claim limitations of claim 12 above; and Noh further teaches further comprising: 
determining a set of resources to use for transmission of the set of reference signals, wherein the control message indicates the set of resources (FIG. 12, the measurement window of the UE corresponds to a duration including 3 CSI-RS subframes, and it is assumed that a beamforming update occurs at the fourth CSI-RS subframe 1222 of the eNB. That is, the CSI-RSs 1211, 1213, and 1215 are transmitted in the first beamforming configuration (BF1); and, after the beamforming update, the CSI-RSs 1221 and 1223 are transmitted in the second beamforming configuration (BF2), see [0099]. The eNB can indicate the subframes designated for a beamforming update or measurement restriction using a DCI format. The UE can decode the DCI received in the corresponding subframe to acquire the indication information, see [0100].  FIG 13 at step 1320, the eNB can acquire the information for BF-CSI-RS, see [0110]. At step 1330, the eNB can select a beam for the UE, [0111]. At step 1340, the eNB can transmit a CSI-RS to the UE… it can be possible to indicate a beamforming update by DCI. It can also be possible to indicate a beamforming update by puncturing predetermined resources. The predetermined resources can be part of the resources to which the BF-CSI-RS is mapped, see [0113].).
Claims 5, 16, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 20170047976, henceforth “Noh”) and in view of Wang et al. (US 20220149922, henceforth “Wang”) and further in view of Agiwal et al. (US 20220022266, henceforth “Agiwal”).
Regarding claims 5, 16 and 27, Noh and Wang teach all the claim limitations of claim 4, 15 and 26 respectively; and Noh further teaches wherein the set of resources are (FIG. 1 is a diagram illustrating CSI-RS patterns dependent on the number of antenna ports. FIG. 9 is diagram illustrating a control signal-based measurement restriction method. FIG. 12 is a diagram for explaining a DCI format-based measurement restriction method. The missing/crossed out limitations will be discussed in view of Parkvall.).
As noted above, Noh is silent about the aforementioned missing/crossed limitations of: (1) the set of resources are non-synchronized with a set of raster resources associated with an initial access procedure between the UE and the network entity.
However, Agiwal discloses, in analogous art, the missing/crossed limitations comprising: (1) the set of resources are non-synchronized with a set of raster resources associated with an initial access procedure between the UE and the network entity (Random Access (RA) is used to achieve uplink (UL) time synchronization. RA is used during initial access, handover, radio resource control (RRC) connection re-establishment procedure, scheduling request transmission, secondary cell group (SCG) addition/modification, beam failure recovery and data or control information transmission in the UL by a non-synchronized UE in RRC CONNECTED state. Several types of random access procedure is supported, see [0061].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noh’s method by adding the teachings of Agiwal in order to make a more effective method by configuring enough resource in each pool to reduce collision probability, see (Agiwal, [0300].). 
Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 20170047976, henceforth “Noh”) and in view of Wang et al. (US 20220149922, henceforth “Wang”) and further in view of Parkvall et al. (US 20170331670, henceforth “Parkvall”)
Regarding claims 6 and 17, Noh and wang teach all the claim limitations of claims 4 and 15 respectively; and Noh further teaches wherein the set of resources are  (FIG. 1 is a diagram illustrating CSI-RS patterns dependent on the number of antenna ports. FIG. 9 is diagram illustrating a control signal-based measurement restriction method. FIG. 12 is a diagram for explaining a DCI format-based measurement restriction method. The missing/crossed out limitations will be discussed in view of Parkvall.).
As noted above, Noh is silent about the aforementioned missing/crossed limitations of: (1) the set of resources are synchronized with a set of raster resources associated with an initial access procedure between the UE and the network entity.
However, Parkvall discloses, in analogous art, the missing/crossed limitations comprising: (1) the set of resources are synchronized with a set of raster resources associated with an initial access procedure between the UE and the network entity (Mobility and UE measurements shall work for both synchronized and unsynchronized ANs, see [1340]-[1341]. Precoder selection is based on beam-formed CSI-RS that is inserted at specific locations in the time-frequency grid in line with the data. These CSI-RSs are activated on demand, and the eNB decides through which beam the CSI-RS is transmitted, see [1217]. In the process of acquiring system access information (acquiring system information and detecting a suitable SSI), the UE gets time and frequency synchronized towards one or several nodes by using SS, see [0830]. In the process of acquiring system access information (acquiring system information and detecting a suitable SSI), the UE gets time and frequency synchronized towards one or several nodes by using SS, see [0830]. Uplink synchronization signal (USS) is used to obtain UL synchronization. The design is similar to PRACH but it is not contention-based, and is used for timing estimation and beam reporting in uplink after initial access by SS and PRACH, see [0857]. FIG. 80 shows initial random access procedures for UEs with or without access information table, see [1009]. So, the set of resources used for communicating the set of reference signals are synchronized with a set of raster resources associated with an initial access procedure between the UE and the base station.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noh’s method by adding the teachings of Parkvall in order to make a more effective method by reducing interference between devices and infrastructure; as well as to improve the spectral efficiency by enabling the reuse of resources, see (Parkvall, [0925].). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411